Title: To James Madison from George William Erving, 9 August 1806
From: Erving, George William
To: Madison, James



(No. 10.)Sir,
Madrid August 9th. 1806.

	I had the honor to address you last on the 25th. of July.  In that letter I mentioned that no complaints had reached me from the Ports, but what related to Quarantine; but it was scarcely dispatched when I was informed through Mr. Young of these recent Captures & Condemnations at Algeciras.  These are: The Felicity, Wm. Boyd, Master The Cataline, George Dowdell
The Molly, Benjn. Shattucks.
	The cargoes of these Vessels have been condemned upon the pretext of their being British property, & because they had not on board Certificates from the American Consuls in England, to prove them otherwise.  The Vessels were dismissed & freight paid.  As the essential feature of these cases is the same as that of the "Recovery, Adams", which was discussed so much at length in notes, of which I duly transmitted to you copies; & as in that case it was found impossible to obtain the direct interference of the King to support the stipulation of the Treaty against the encroachments of his Courts, I thought it better before writing upon this, to converse with Mr. Cevallos: I waited on him therefore on the 2nd. Inst. and urged, in as forcible a manner as possible, all the arguments contained in the correspondence referred to in favor of the interposition of Government; stating that the dispositions of his Majesty to respect the Treaty, & the conformable orders which he had given to his Tribunals, were entirely nullified if this judgement of the Court at Algeciras received any countenance; that to send the Claimants to the Council of War was to suggest that the sentence, founded as it was, upon the sole plea of the property being condemned being British, might possibly be just, & if it was decided so to be, the Treaty as far as it relates to this subject, was a dead letter: if he could point out to me any possible ground upon which the sentence could be confirmed, consistent with respect to the stipulations of the Treaty, undoubtedly it would be a sufficient motive for laying the cases before the Council of War; if not, it was to be expected of the honor & good faith of his Majesty, that he should exercise his authority by annulling the sentence & causing the condemned property to be immediately restored.	These representations however produced not the least effect; he professed that the disposition of his Majesty was punctually to observe the stipulations of the Treaty, & therefore if the sentence in question was unjust it would be annulled, upon the appeal to the Council of War, but that fact could only be enquired into by the Council of War; that it would not be presupposed, & the Tribunal of Algeciras thus condemned upon the grounds which I had stated.	I understand that no appeal to the Council of War has been or will be made in these cases; but added to the reasons which present themselves why no appeals on similar questions should be made, there are others connected with the nature of that Tribunal & derived from our own experience of its proceedings which discourage appeals in any cases: not to mention the very tedious delays & heavy expences which attend such appeals, we have found that frequently in cases of the clearest right, the most manifest injustice has been done by it.  I am not in possession of any facts otherwise derogatory to its honor & impartiality; but the opinion of our Citizens who have been before it, is very unfavorable on those points, & suspicions exist amongst them that the decisions of that body are frequently influenced by the interests of individuals who have more or less connection with the Government.  In my note to Mr. Cevallos of August 3rd. upon these cases (a copy of which is herewith inclosed) I have attempted to bring this matter to the view of his Majesty, by requesting that the Court at Algeciras may be called upon to submit to him the grounds on which it has given a decision in apparent violation of the Treaty, & disrespect to his express orders: But Mr. Cevallos, as you will observe by his note of the 6th. Inst. (copy of which is also inclosed) has chosen to evade this mode, & has, as before, simply referred me to the Council of War.  I cannot expect to alter his determination by any further correspondence, yet I propose to inform him that no appeals will be entered & to protest formally against the sentence which has been given.	At the same time that Mr. Young informed me of the aforementioned captures, he gave me a minit of four other captures & condemnations which took place during my absence: a list of these is subjoined.  Since the date of my last, I have received from Mr. Cevallos the short note of which a copy is  inclosed in reply to mine to him of 22nd. ultimo upon the subject of Mr. Yrujo & Miranda.  I have the honor to be, Sir, With perfect Respect & Consideration, Your very obt. hble Servant,

George W ErvingMinit furnished by Mr Young
Ship Algol, or Argol, Nathl. Barker, of Boston, from Liverpool to Gibraltar, brought into Algeciras the 7th March 1806.  Cargo, consisting of Potatoes, salt fish, butter, cheese & staves; condemned, Vessel cleared.
Brig Mary, Willm. Butler of Philadelphia, from Belfast, bound to Gibraltar, brought into Algeciras on the 19th. February 1806. by a Spanish privateer.  The master of this brig acknowledging the property of the cargo to be English, it was condemned on the 24th. of the same month when he was paid his freight & permitted to depart with his Vessel.  Did not appeal.
Ship Carpenter, James Meyer, of Salsbury, Mas: from Poole to Leghorn, brought into Algeciras with a cargo of fish, Potatoes & dry goods on the 23rd. of April 1806.  The ship’s papers in order.  Three of the bills of lading have the American Consuls Certificate.  Four others have not, the latter condemned.  The Master proceeded to Leghorn with such part of his cargo as had not been condemned.
Ship Three Sisters, David Driver, of Norfolk, from Trieste, bound to Liverpool with a cargo, Austrian property, taken on the 20th. of May 1806. in the Gut of Gibraltar, & brought into Algeciras for want of a sea-letter.  Condemned ship & Cargo, the 6th June.
